Citation Nr: 0524082	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  98-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an increased schedular disability rating 
for sarcoidosis, currently evaluated as 60 percent disabling.

2.  Entitlement to an extraschedular evaluation for 
sarcoidosis.
 
3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a depressive 
disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
March 1990, with an additional two years, nine months and 
fifteen days of unverified active duty service.  

A December 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York 
denied entitlement to an increased rating for sarcoidosis, 
and denied entitlement to a TDIU.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board).  The 
Board remanded the case to the RO in March 2000.  
Jurisdiction over the case was then transferred to the RO in 
Philadelphia, Pennsylvania in October 2000, and in November 
2003 the Board again remanded the case.  

In April 2004, the RO in Pittsburgh, Pennsylvania reopened 
the veteran's claim of entitlement to service connection for 
a depressive disorder, and denied that claim on the merits.  
The veteran appealed the April 2004 rating decision to the 
Board.  

The veteran testified before the undersigned at a 
videoconference hearing held in June 2005.

At his June 2005 hearing, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Inasmuch as this issue has not been 
developed for appellate review, the Board refers the issue to 
the RO for appropriate action.

When examined by VA in July 2004, the examiner speculated 
that the veteran's unemployability was due in part to 
neurological residuals, including seizures, of a motor 
vehicle accident in service.  If the veteran desires to file 
a claim for service connection for neurological disability, 
including seizures, he should so inform the RO.

The issues of entitlement to service connection on a de novo 
basis for a depressive disorder, entitlement to an 
extraschedular rating for sarcoidosis, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to October 7, 1996, the veteran's 
sarcoidosis was not manifested by lesions comparable to far 
advanced pulmonary tuberculosis, by pulmonary function tests 
confirming a markedly severe degree of ventilatory deficit, 
or by dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.

2.  For the period since October 7, 1996, the veteran's 
sarcoidosis is not manifested by cor pulmonale; cardiac 
involvement with congestive heart failure; or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment; or Forced Expiratory Volume in One Second 
(FEV-1) less than 40 percent of predicted value; or the ratio 
of FEV-1 to Forced Vital Capacity (FVC) less than 40 percent; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) less than 40 percent  
predicted; or a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or right ventricular hypertrophy; or pulmonary 
hypertension; or episode(s) of acute respiratory failure; or 
the need for outpatient oxygen therapy. 

3.  An unappealed June 1990 rating decision denied 
entitlement to service connection for psychiatric disability.

4.  The evidence received since the June 1990 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a 
depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 60 
percent for sarcoidosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. § 4.97, Diagnostic Code 
6802 (1996); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.97, Diagnostic Codes 6600, 6846 (2004).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a depressive 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  The VCAA left intact the requirement 
that a claimant must first present new and material evidence 
before VA may address the claim on the merits.  See 
38 U.S.C.A. §§ 5103A(f), 5108.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

A December 1995 rating decision denied entitlement to an 
increased disability rating for sarcoidosis.  He was provided 
with a statement of the case in March 1996 which advised him 
of the criteria in effect prior to October 7, 1996, for 
evaluating sarcoidosis, and which explained why he did not 
meet the criteria for a higher rating.  

Effective October 7, 1996, the criteria for evaluating 
disorders of the respiratory system, including sarcoidosis, 
were amended.  The veteran was provided with the amended 
criteria in a June 2002 supplemental statement of the case, 
which also explained why he did not meet the criteria for an 
increased rating under that criteria.  August 2003 
correspondence from VA advised him as to the information and 
evidence necessary to substantiate his increased rating 
claim, and informed him of the respective responsibilities of 
he and VA in obtaining evidence in connection with the claim.  
He was essentially notified that he needed to submit any 
pertinent evidence in his possession.  His claim was 
thereafter readjudicated by VA in a September 2004 
supplemental statement of the case.  

With respect to the depressive disorder, the veteran was 
provided with the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 (including that he should submit 
relevant evidence in his possession) in the August 2003 
correspondence.  The notice did not provide any information 
with respect to reopening a claim on the basis of new and 
material evidence.  Nevertheless, given that the Board finds 
that new and material evidence has been presented in this 
case, the veteran has not been prejudiced by the referenced 
deficiency in the August 2003 correspondence.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Collectively, the foregoing notices substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and Charles v. Principi, 16 Vet. 
App. 370 (2002).  At this stage of the appeal, the Board 
finds that no further notice is needed to comply with the 
VCAA, and that the failure to provide the veteran with VCAA 
notice prior to the December 1995 adjudication denying an 
increased rating did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard.  The veteran has not alleged prejudice from 
any error in the timing or content of the VCAA notice, and 
given the specificity of the VCAA notice, as well as the time 
afforded him following the notice to respond, the Board finds 
that any error in the timing of the notice is harmless.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, all relevant evidence 
identified by him, and for which he authorized VA to obtain, 
is on file.  While certain records necessary for adjudicating 
the depressive disorder claim on the merits remain 
outstanding, the evidence already on file is sufficient for 
determining whether the claim should be reopened.  At his 
hearing, the veteran reported that he unsuccessfully applied 
for disability benefits from the Social Security 
Administration (SSA) in 1990.  He apparently has not re-
applied for such benefits since that time.  

As to the increased rating claim, inasmuch as it is the 
present level of disability which is of primary concern, he 
Board finds that any records associated with the veteran's 
unsuccessful 1990 claim for SSA benefits are not relevant.  
The Board also notes that, according to a July 2004 VA 
examiner, the veteran sought VA treatment for his sarcoidosis 
in April 2004.  At his hearing the appellant also reported 
that he receives medication for his sarcoidosis through two 
VA medical facilities.  Although the last VA outpatient 
treatment records on file are dated in October 2003, the July 
2004 examiner described in detail the pertinent complaints 
and findings recorded in the April 2004 visit, and the 
veteran has not alleged that any other outstanding VA 
treatment records would contain findings pertinent to his 
increased rating claim.  Indeed, at his June 2005 hearing he 
indicated that recent treatment records would only show what 
medications he used, and he specifically stated that all 
relevant records were already on file.  In light of the 
above, the Board finds that VA's duty to assist the veteran 
in obtaining records has been fulfilled.

In addition, the record shows that he was afforded VA 
examinations in connection with his increased rating claim in 
June 1995, October 2003, and July 2004.  As to the claim to 
reopen the issue of entitlement to service connection for a 
depressive disorder, the Board has determined that the claim 
should be reopened, and further development undertaken.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claims.  
Bernard.

I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the veteran's history of 
sarcoidosis, and the Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life.  The 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

Service connection for sarcoidosis was granted in June 1990, 
and evaluated as noncompensably disabling.  In September 
1990, the evaluation assigned the disorder was increased to 
60 percent disabling.  This evaluation has remained in effect 
since.

The veteran attended VA examinations in June 1995.  He 
reported that he was unemployed.  His complaints included 
shortness of breath after walking several blocks, a dry 
cough, night sweats, and dizziness.  He reported that he 
continued to smoke.  He denied using any medication for 
sarcoidosis.  Physical examination showed that he weighed 150 
pounds and his temperature was within normal limits.  The 
examiner described his state of nutrition and build as 
average.  Examination of the lungs demonstrated clear breath 
sounds, without wheezing or crepitation.  A cardiovascular 
examination revealed no abnormalities.  Chest X-ray studies 
demonstrated findings more consistent with emphysematous 
bullous disease than with sarcoidosis.  The veteran attended 
pulmonary function testing (PFT) in connection with the VA 
examinations, at which time he reported experiencing frequent 
wheezing.  Testing revealed his FVC as 90 to 91 percent of 
predicted, which the examiner described as normal.  The 
veteran had an FEV-1 of 84 to 86 percent of predicted; and an 
FEV-1/FVC of 79 to 82.  The veteran demonstrated decreased 
diffusing capacity, with a DLCO of 44 percent of predicted.  
Spirometry and lung volumes were normal.  The veteran 
demonstrated normal room air resting oxygen saturation.  The 
examiner found that sarcoidosis was in remission, and that a 
malignant disease was not present.

VA treatment records for July 1999 to October 2003 document 
hospitalization of the veteran for three days in July 1999 
with complaints of hemoptysis, weight loss and depression; he 
denied any fever.  He reported a greater-than 19-year history 
of smoking.  He also reported a history of a dry, but 
occasionally productive, cough.  He weighed 138 pounds and 
reported exertional dyspnea.  The treating physicians 
suspected the hemoptysis was caused by sarcoidosis, but also 
considered the possibility that bronchitis or tuberculosis 
was responsible.  

By December 1999 his treating clinicians noted that the 
veteran was not experiencing night sweats or chills, fever, 
or any further hemoptysis.  He had gained weight, and was 
described as well developed and nourished, without any rales, 
rhonchi or wheezing.  Chest X-ray studies showed a slightly 
enlarged hilum on the right, probably secondary to 
sarcoidosis, and a little scarring on the right lung base.  
The treatment notes indicate that the veteran's past weight 
loss was likely due to depression and occasional thoughts of 
suicide.  The hemoptysis was judged to be due to a ruptured 
blood vessel.  

Chest X-ray studies in October 2003 showed no acute lung 
infiltrate, consolidation or pulmonary edema; bilateral 
pulmonary scarring was present, without pulmonary nodules or 
hilar adenopathy.  The records show that the veteran did not 
seek regular care for his sarcoidosis, and that he was issued 
a metered dose inhaler in October 2003.  

At an October 2003 VA examination, the veteran denied 
receiving regular healthcare since 1999, including any 
medications.  He complained of a dry cough.  He reported 
experiencing hemoptysis several months prior to the 
examination.  He denied fever, night sweats, and anorexia.  
The veteran denied ever using prescribed oxygen outside of a 
hospital.  He denied any cor pulmonale, right ventricular 
hypertrophy or pulmonary hypertension.  He reported shortness 
of breath with climbing two flights of stairs.  He reported 
that he still smoked.  The veteran weighed 147 pounds.  His 
temperature was within normal limits.  No abnormalities were 
identified on examination of the lungs or cardiovascular 
system.  PFT studies demonstrated an FVC of 80 percent of 
predicted (and with post-bronchodilator therapy, 83 percent 
of predicted); an FEV-1 of 65 percent of predicted (and with 
post-bronchodilator therapy, 75 percent of predicted); and 
FEV-1/FVC of 64 percent (and with post-bronchodilator 
therapy, 72 percent).  The examiner explained that a DLCO(SB) 
could not be obtained secondary to coughing with deep 
inspiration.  The examiner concluded that the FEV-1 of 65 
percent of predicted was the most accurate indicator of the 
veteran's current condition.  

The veteran attended a VA examination in July 2004.  He 
reported that he sought care for his sarcoidosis only 
sporadically.  The examiner noted that the veteran was seen 
in April 2004 VA for a productive cough and minimal shortness 
of breath.  He denied fevers, chills, sweats, and a loss of 
appetite.  Physical examination at that time disclosed 
significant wheezing and crackles in the lungs, and chest X-
ray studies showed hyperaerated lungs with significant 
interstitial scars.  

The veteran's complaints in July 2004 included a dry cough.  
He denied experiencing any fever, although he reported night 
sweats.  He denied any anorexia.  He denied any steroid 
therapy since 1997.  The examiner noted that the veteran's 
heart size was small on a recent chest X-ray study, and that 
the veteran used Albuterol four times each week, and 
Flunisolide twice per week.  The veteran reported that he 
continued to smoke, but was able to occasionally play with 
his dog outside.  Physical examination of the lungs and 
cardiovascular system revealed no identified abnormalities.  
He weighed 155 pounds.  

PFT studies demonstrated a pre-bronchodilator therapy FVC of 
74 percent of predicted, and a post-bronchodilator therapy 
FVC of 78 percent of predicted.  He demonstrated a pre-
bronchodilator therapy FEV-1 of 65 percent of predicted and a 
post-bronchodilator therapy FEV-1 of 72 percent of predicted.  
He demonstrated a pre-bronchodilator therapy FEV-1/FVC of 70 
percent, and a post-bronchodilator therapy FEV-1/FVC of 74 
percent.  The examiner diagnosed moderate obstructive airway 
disease with positive bronchodilator response, and concluded 
that the FEV-1/FVC of 70 percent was the most accurate 
indicator of the veteran's current respiratory status.  The 
examiner described the sarcoidosis as mild, and concluded 
that it was unlikely that the sarcoidosis alone was 
compromising the veteran's ability to maintain gainful 
employment.  

At his June 2005 hearing, the veteran testified that his 
night sweats were due to his psychiatric disorder.  He 
indicated that he was unemployed and had attempted schooling, 
but that his psychiatric symptoms and abuse of alcohol 
interfered with his efforts.

Analysis

The RO evaluated the veteran's sarcoidosis as 60 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6802 
(pneumoconiosis) for the period prior to October 7, 1996, and 
under Diagnostic Code 6846 for the period from October 7, 
1996.  Prior to October 7, 1996, Diagnostic Code 6802 
provided that a 60 percent evaluation was warranted for a 
severe symptoms, with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent evaluation was warranted where the 
disorder was pronounced, with the extent of lesions 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  38 C.F.R. § 4.97, Diagnostic Code 6802 (1996).

Effective October 7, 1996, the criteria for evaluating 
disorders of the respiratory system were amended.

On and after that date, a 60 percent rating is appropriate 
for sarcoidosis with pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  A 100 
percent rating is warranted for sarcoidosis with cor 
pulmonale, or; cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  Alternatively, 
rate active disease or residuals as chronic bronchitis 
(Diagnostic Code 6600) and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2004).

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 60 percent 
evaluation is warranted for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 
40- to 55-percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation is warranted for FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; when (DLCO(SB)) is less than 40 percent  
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; right ventricular hypertrophy, or; pulmonary 
hypertension, or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy.  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating respiratory disorders to that period pre-
dating the effective date of the change in criteria, and the 
new rating criteria for evaluating respiratory disorders to 
that period effective the date of the change (that is, 
October 7, 1996).

A.  The period prior to October 7, 1996.

The clinical evidence of record dating prior to October 7, 
1996, does not show that the veteran had lesions to an extent 
comparable to far advanced pulmonary tuberculosis, a markedly 
severe degree of ventilatory deficit, dyspnea at rest, or 
other evidence of severe impairment of bodily vigor producing 
total incapacity.  When examined by VA in June 1995 the 
veteran reported that his shortness of breath occurred after 
walking several blocks, however, despite not using any 
medication for his sarcoidosis he had an average state of 
nutrition and build, with a normal examination of the lungs, 
and a normal body temperature.  Chest X-ray studies did not 
demonstrate any significant findings as to sarcoidosis.

In addition, while PFT studies showed decreased diffusing 
capacity, the studies documented a normal FVC, spirometry and 
lung volumes were normal, and the veteran exhibited a normal 
level of room air resting oxygen saturation.  The June 1995 
VA examiner described the veteran's sarcoidosis as in 
remission.

In short, prior to October 7, 1996, the veteran's sarcoidosis 
was not manifested by symptoms even remotely suggesting 
impairment comparable to far advanced pulmonary tuberculosis.  
A schedular rating in excess of 60 percent under the criteria 
in effect prior to October 7, 1996, is therefore not 
warranted.  38 C.F.R. § 4.3.

B.  The period from October 7, 1996.

The evidence of record for the period from October 7, 1996, 
shows that while the veteran was hospitalized for three days 
in July 1999 for complaints including hemoptysis and weight 
loss, by December 1999 those symptoms were attributed by his 
treating physicians to disorders other than sarcoidosis.  In 
any event, he thereafter gained weight without any subsequent 
significant loss of weight, and since that time has 
consistently been described as well nourished.  While he 
reported to his October 2003 examiner that he had experienced 
subsequent bouts of hemoptysis, there is no indication that 
he sought treatment for such symptoms.  Moreover, while he 
reports experiencing night sweats he has consistently denied 
experiencing any fever, and none of the treatment records or 
VA examination reports document any fever.  The veteran 
admits to only sporadically treating his sarcoidosis.  In 
short, the veteran does not experience any weight loss or 
fever, and only occasionally reports night sweats, and there 
is no demonstration of such symptoms existing despite a 
course of treatment for sarcoidosis.  The evidence also does 
not suggest any extra-pulmonary involvement.

Pulmonary function testing reveals functional capacities far 
above the levels required for a 100 percent evaluation.  
Moreover, the record shows that the veteran does not have cor 
pulmonale, cardiac involvement with congestive heart failure, 
right ventricular hypertrophy, pulmonary hypertension, any 
history of acute respiratory failure, any need for outpatient 
oxygen therapy, or any evidence of cardiac or respiratory 
limitation affecting exercise capacity.  Indeed, the July 
2004 examiner concluded that the veteran's sarcoidosis was 
mild in nature.

In short, there is no basis under any applicable diagnostic 
code for the assignment of a schedular rating higher than 60 
percent for sarcoidosis for the period from October 7, 1996.  
Accordingly, entitlement to a schedular rating in excess of 
60 percent for the service-connected sarcoidosis for the 
period from October 7, 1996, is denied.  38 C.F.R. § 4.3.

II.  New and material evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service incurrence of psychosis during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See; Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A June 1990 rating decision denied entitlement to service 
connection for a psychiatric disability.  The basis for the 
denial was the lack of evidence showing further psychiatric 
symptomatology.  The veteran was notified of the decision and 
of his appellate rights with respect thereto, but did not 
appeal.  Consequently, further consideration on the merits of 
whether service connection is warranted for a depressive 
disorder may now be considered only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence on file at the time of the June 1990 rating 
decision included service medical records showing that in 
1989, the veteran reported experiencing depression over the 
diagnosis of sarcoidosis.  He thereafter was placed on 
Elavil.  He presented as intoxicated on several occasions in 
1989.  In November 1989, he reported that he was undergoing a 
divorce, and was experiencing a six to seven month history of 
depression with associated neurovegetative symptoms.  The 
veteran was diagnosed with major depression episode without 
psychotic features, and was prescribed an increased dosage of 
Elavil.  The veteran was placed on the Temporary Disability 
Retired List (TDRL) in March 1990.

Pertinent evidence added to the record since the June 1990 
rating decision includes VA treatment records for April 1990 
to October 2003 showing that the veteran presented in April 
1990 as anxious and depressed.  He was diagnosed with a 
bipolar disorder.  The records also indicate that a 
significant portion of his symptoms could be attributed to an 
adjustment disorder with mixed emotional features.  Other 
entries for 1990 show continued diagnoses of bipolar 
disorder, and the continued prescription of Elavil.  In July 
1999, he was diagnosed as bipolar/depressed.  In August 1999, 
the diagnosis was depression.  An entry for January 2001 
notes diagnoses of alcohol abuse and depressive disorder (not 
otherwise specified).  The Board finds that the VA treatment 
records are clearly new and material, as they show treatment 
for a depressive disorder within a year of service, as well 
as more recent diagnoses of a depressive disorder.  The 
veteran's claim of entitlement to service connection for a 
depressive disorder is reopened.


ORDER

Entitlement to an increased schedular rating for sarcoidosis 
is denied.

New and material evidence to reopen a claim of service 
connection for a depressive disorder has been presented; to 
this extent, the appeal is granted. 


REMAND

With respect to entitlement to service connection for a 
depressive disorder, while VA treatment records show a 
diagnosis of bipolar disorder within one year of service, his 
symptoms at that time were thought to possibly represent only 
an adjustment reaction.  The same records show that after 
1990, he was next diagnosed with a depressive disorder many 
years later, at which time the diagnoses included 
bipolar/depressed, as well as an August 1999 diagnosis of 
major depression (single episode) following the death of two 
siblings.

The veteran attended a VA psychological examination in 
October 2003, at which time the examiner had access only to a 
partial claims file.  The examiner noted that the veteran was 
treated in service for situational depression and diagnosed 
with bipolar disorder without any specification of symptoms.  
The examiner also noted that the veteran was treated in 1990 
for depression and alcoholism, attended VA treatment 
sporadically between 1990 and 1992 during which time he was 
diagnosed with bipolar disorder by history only, and received 
further psychiatric treatment on only a sporadic basis.  The 
psychologist indicated that the veteran continued to abuse 
alcohol.  The examiner diagnosed chronic alcohol dependence, 
and substance-induced mood disorder.  He concluded that 
neither condition was due to service.

Given the length of time between the initial diagnosis of a 
depressive disorder in service and immediately after 
discharge, and the diagnosis of other depressive disorders in 
1999, and the conclusion of the psychologist that the 
veteran's mood disorder is related to substance abuse, the 
Board is of the opinion that further VA examination would be 
helpful in the adjudication of the claim.

The Board also points out that the veteran was released from 
TDRL status in June 1993, and that he claims his discharge 
was based in part on a depressive disorder.  The Board is of 
the opinion that any additional service medical and personnel 
records for the veteran should be obtained to particularly 
include any examinations conducted and determinations made by 
his service department during his term on the TDRL.

The veteran recently reported receiving treatment for his 
depressive disorder at the Highland Drive and University 
Drive divisions of the VA Pittsburgh Healthcare System.  
Records from those facilities for the veteran should be 
obtained.

As noted previously, the veteran apparently applied 
unsuccessfully for SSA disability benefits.  Inasmuch as he 
testified that his application was based in part on the 
presence of a psychiatric disorder, those records should be 
obtained.

The issue of entitlement to a TDIU has been developed for 
appellate review.  Inasmuch as a favorable determination by 
VA with respect to the claim for service connection for a 
depressive disorder may impact on the claim for a TDIU, the 
Board will defer action on the TDIU claim at this time.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by him 
which have not been secured 
previously.  In any event, the RO 
should obtain medical records for 
the veteran from the Highland Drive 
and University Drive divisions of 
the VA Pittsburgh Healthcare System 
for the period from October 2003 to 
the present; as well as the 
veteran's complete vocational 
rehabilitation file. 

2.  If the RO is unsuccessful in 
obtaining any private medical 
records identified by the veteran, 
it should inform him and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision denying 
the veteran disability benefits, a 
copy of the medical records reviewed 
in reaching that decision, as well 
as any subsequent disability 
decisions issued by that agency..  

4.  The RO should contact the 
National Personnel Records Center 
and request that agency to provide 
the veteran's service personnel 
records, as well as any additional 
service medical records for the 
appellant, to include records 
associated with the claimant's TDRL 
status from March 1990 to June 1993.

5.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a psychiatrist to 
determine the nature and etiology of 
any depressive disorder.  All 
indicated studies, tests and 
evaluations deemed necessary must be 
performed.  With respect to any 
diagnosed depressive disorder, 
including bipolar disorder, the 
examiner must opine whether it is at 
least as likely as not that the 
disorder is etiologically related to 
the appellant's period of service, 
or was disabling within one year of 
his discharge therefrom.  The claims 
folders must be made available to 
the examiner for proper review of 
the complete  medical history.  A 
complete rationale must be provided 
for any opinion offered. 
  
6.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.

7.  The RO should then prepare a new 
rating decision and readjudicate de 
novo the issue of entitlement to 
service connection for a depressive 
disorder; and readjudicate the issue 
of entitlement to a TDIU.  

8.  If the benefits sought on appeal 
are not granted in full the RO must 
issue a supplemental statement of 
the case, which should include the 
text of 38 C.F.R. § 3.321(b)(1), and 
provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


